Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6, 8-10, 15-17 are allowed.
This action is responsive to the Amendment filed on 4/19/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022has been entered. 

Claim Interpretation
 According to MPEP 2173.05(a)III "patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). "
Accordingly, Examiner has interpreted the term "touched" in applicant's claims to mean 
""touched” is indicated by a user making any change to the user created document" and "However, touching the document does not include the case where the user simply opens the document, since the user may just read through and close it without making any changes",
as indicated in Applicant's disclosure in paragraphs [0031] and [0032].
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach starting a timer associated with the user created document, wherein the user created document timer tracks whether the user created document is being touched, wherein the user created document is associated with one or more potential sources of a set of potential sources… in response to the user created document not being touched for a configurable first threshold amount of time, pausing one or more timers, each timer associated with a respective visible potential source of the one or more potential sources, and storing each paused timer in permanent storage;…	adding all potential sources of the set of potential sources having the associated timer exceeding a second threshold amount of time for the potential source to a potential source list; …linking each potential source to a related section in the user created document in response to determining a degree of correlation between the user created document and the potential source exceeds a configurable threshold; storing each linked source in a database for recall; and deleting the potential source from the potential source list in response to determining the degree of correlation does not exceed the configurable threshold.  
	An updated search revealed:
	(a) prior art that teaches starting a timer associated with the user created document, wherein the user created document timer tracks whether the user created document is being touched, wherein the user created document is associated with one or more potential sources of a set of potential sources; in response to the user created document not being touched for a configurable first threshold amount of time, pausing the timer, and 
	(b) prior art that teaches associating each potential source in the potential source list with a location in the user created document, wherein the associating further comprises: linking each potential source to a related section in the user created document in response to determining a degree of correlation between the user created document and the potential source exceeds a configurable threshold; storing each linked source in a database for recall; and deleting the potential source from the potential source list in response to determining the degree of correlation does not exceed the configurable threshold, but is silent regarding timers for potential sources.
	However the updated search did not reveal any other prior art teaching starting a timer associated with the user created document, wherein the user created document timer tracks whether the user created document is being touched, wherein the user created document is associated with one or more potential sources of a set of potential sources…in response to the user created document not being touched for a configurable first threshold amount of time, pausing one or more timers, each timer associated with a respective visible potential source of the one or more potential sources, and storing each paused timer in permanent storage;…adding all potential sources of the set of potential sources having the associated timer exceeding a second threshold amount of time for the potential source to a potential source list; …linking each potential source to a related section in the user created document in response to determining a degree of correlation between the user created document and the potential source exceeds a configurable threshold; storing each linked source in a database for recall; and deleting the potential source from the potential source list in response to determining the degree of correlation does not exceed the configurable threshold.  

(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Teddi Maranzano (Reg No 73419) via email on 6/17/2022, after telephonic discussion on 6/15/2022 and email correspondence. Email correspondence has been attached to this Notice of Allowance. (Application File Wrapper contains Authorization for Internet Communications submitted on 6/16/2022).
	The application has been amended as follows:

Amendments to the Claims:
Please cancel claims 5 and 13.
Amend claim 1 as follows:
1. 	(Currently Amended)    A method for source linking and subsequent recall, comprising:
	during creating a user created document by a creation module:
	starting a timer associated with the user created document, wherein the user created document timer tracks whether the user created document is being touched, wherein the user created document is associated with one or more potential sources of a set of potential sources;
	in response to first threshold amount of time, pausing one or more timers, each timer associated with a respective visible potential source of the one or more potential sources, and storing each paused timer in permanent storage;
	in response to a new visible potential source, starting a new timer and continuing each timer associated with the one or more visible potential sources, wherein the new visible potential source is different from each of the one or more visible potential sources and wherein the new visible potential source is added to the set of potential sources; 
	adding all potential sources of the set of potential sources having the associated timer exceeding a second threshold amount of time for the potential source to a potential source list; and
	associating each potential source in the potential source list with a location in the user created document, wherein the associating further comprises:
linking each potential source to a related section in the user created document in response to determining a degree of correlation between the user created document and the potential source exceeds a configurable threshold; 
		storing each linked source in a database for recall; and
	deleting the potential source from the potential source list in response to determining the degree of correlation does not exceed the configurable threshold.  

Amend claim 2 as follows:
2.	(Currently Amended)  The method of claim 1, further comprising:
in response to determining that the user created document is touched within the first threshold time, wherein the threshold time begins when the user created document is modified;
dividing the user created document into sections, wherein each section is a logical division based on a type of document;
beginning with a first 
iterating through each entry in the potential source list:[[;]] 
determining the degree of correlation between a current section and a current source in the potential source list,[[;]]
in response to the degree of correlation being at least the configurable threshold, adding the current source to an ordered list ordered by the degree of correlation,[[;]] and
storing the current source ordered list entry to a linked reference material database.

Amend claim 6 as follows:
6. 	(Currently Amended)    The method of claim 1, further comprising:
	altering a section in the user created document to insert content from [[the]] a linked source, thereby avoiding the launching of the linked source, wherein the altering includes: 
inserting the content into the user created document;
representing the inserted content by a clickable icon; and
in response to clicking the clickable icon, displaying the inserted content.      
Amend claim 8 as follows:
8. 	(Currently Amended)    A computer program product for source linking and subsequent recall, the computer program product comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method, the method comprising:
during creating a user created document by a creation module:
	starting a timer associated with the user created document, wherein the user created document timer tracks whether the user created document is being touched, wherein the user created document is associated with one or more potential sources of a set of potential sources;
	in response to first threshold amount of time, pausing one or more timers, each timer associated with a respective visible potential source of the one or more potential sources, and storing each paused timer in permanent storage;
	in response to a new visible potential source, starting a new timer and continuing each timer associated with the one ore more visible potential sources, wherein the new visible potential source is different from each of the one or more visible potential sources and wherein the new visible potential source is added to the set of potential sources;
	adding all potential sources of the set of potential sources having the associated timer exceeding a second threshold amount of time for the potential source to a potential source list; and
	associating each potential source in the potential source list with a location in the user created document, wherein the associating further comprises:
	linking each potential source to a related section in the user created document in response to determining a degree of correlation between the user created document and the potential source exceeds a configurable threshold[[;]]. 
	storing each linked source in a database for recall; and 
	deleting the potential source from the potential source list in response to determining the degree of correlation does not exceed the configurable threshold.  

 
Amend claim 9 as follows:
9. 	(Currently Amended)    The computer program product of claim 8 further comprising:
based on determining that the user created document is touched within the first threshold time, wherein the threshold time begins when the user created document is modified;
dividing the user created document into sections, wherein each section is a logical division based on a type of document;
beginning with a first logical section in the user created document, and proceeding through each section:
iterating through each entry in the potential source list:[[;]]
determining the degree of correlation between a current logical section and a current source in the potential source list,[[;]]
based on the degree of correlation being at least the configurable threshold, adding the current source to an ordered list ordered by the degree of correlation,[[;]] and
storing the current source ordered list entry to a linked reference material database.

Amend claim 15 as follows:
15. 	(Currently Amended)    A computer system for source linking and subsequent recall, comprising:
one or more processors; and a computer-readable memory coupled to the one or more processors, the computer-readable memory comprising instructions for:	during creating a user created document by a creation module:
	starting a timer associated with the user created document, wherein the user created document timer tracks whether the user created document is being touched, wherein the user created document is associated with one or more potential sources of a set of potential sources;
	in response to first threshold amount of time, pausing one or more timers, each timer associated with a respective visible potential source of the one or more potential sources, and storing each paused timer in permanent storage;
	in response to a new visible potential source, starting a new timer and continuing each timer associated with the one or more visible potential sources, wherein the new visible potential source is different from each of the one or more visible potential sources and wherein the new visible potential source is added to the set of potential sources;
	adding all potential sources of the set of potential sources having the associated timer exceeding a second threshold amount of time for the potential source to a potential source list; and
	associating each potential source in the potential source list with a location in the user created document, wherein the associating further comprises:
		linking each potential source to a related section in the user created document in response to determining a degree of correlation between the user created document and the potential source exceeds a configurable threshold; 
		storing each linked sources in a database for recall; and
	deleting the potential source from the potential source list in response to determining 

	
Amend claim 16 as follows:
16. 	(Currently Amended)   The computer system of claim 15, further comprising:
based on determining that the user created document is touched within the first threshold time, wherein the threshold time begins when the user created document is modified;
dividing the user created document into sections, wherein each section is a logical division based on the type of document;
beginning with a first logical section in the user created document, and proceeding through each logical section:
iterating through each entry in the potential source list:[[;]]
determining the degree of correlation between a current logical section and a current source in the potential source list,[[;]]
based on the degree of correlation being at least the configurable threshold, adding the current source to an ordered list ordered by the degree of correlation,[[;]] and
storing the current source ordered list entry to a linked reference material database.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gireesha (US 20180365325 A1) teaches identifying content related to an authored document and determining user attention to a document, cited in PTO_892 form dated 1/21/2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178